Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 532, 534, 542, and 544.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “An integrated HOFS meander line” needs to define the acronym used and should read “An integrated higher order Floquet-mode structure (HOFS) meander line”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomasic et al. (US PGPUB 2020/0028278 A1), hereinafter known as Tomasic.
Regarding claim 1, Tomasic discloses (Fig. 5, 9A, and 14) an integrated HOFS meander line polarizer radome (Fig. 5 and 14) comprising: a substrate comprising layers having a dielectric constant (dk) greater than 2.0 and less than 5.0 ([0071]); a higher order Floquet-mode structure (HOFS) comprising HOFS lines disposed in a first subset of the layers (S2, S4, S5, S6, and S8 of Fig. 9A); and meander lines, to provide a phase shift and match, disposed in a second subset of the layers (S1, S3, and S7 of Fig. 9A), wherein at least one layer of the first subset is disposed between the second subset of the layers (S2 between S1 and S3).
Regarding claim 2, Tomasic further discloses (Fig. 5, 9A, and 14) wherein at least one layer of the first subset is disposed above the second subset (S8 above S3).  
Regarding claim 3, Tomasic further discloses (Fig. 5, 9A, and 14) wherein at least one layer of the first subset is disposed below the second subset (S2 below S3).  
Regarding claim 5, Tomasic further discloses (Fig. 5C and 5D) wherein each of the meander lines comprises an electrical conductor having a width greater than or equal to 4 mils (0.2 mm is greater than 4 mils).
Regarding claim 6, Tomasic further discloses (Fig. 9) wherein each of the meander lines is shaped as a rectangular wave and the meander lines are stacked above each other (S1, S3, and S7).
Regarding claim 7, Tomasic further discloses (Fig. 5C and 5D) wherein the HOFS lines comprise an electrical conductor having a width greater than or equal to 4 mils (0.2 mm is greater than 4 mils).
Regarding claim 8, Tomasic further discloses (Fig. 5A) wherein the layers comprise at least nine (9) layers (1021-1028 and 1041-1042).  
Regarding claim 9, Tomasic further discloses (Fig. 5B) wherein the substrate has a cross-section depth between 150 and 450 mils (10.5mm). 
Regarding claim 11, Tomasic further discloses (Fig. 10C and 12) wherein the integrated HOFS meander line polarizer radome is configured to operate with a scan angle θ from 0° to 45° and a ϕ scan angle from 0° and 360° (Fig. 10C and 12 show performance up to 60° scan angle θ).  
Regarding claim 12, Tomasic further discloses (Fig. 5B) further comprising a radome, wherein there is no gap between the substrate and the radome (1042).  
Regarding claim 16, Tomasic further discloses (Fig. 5B and 14A) wherein the dielectric constant of the radome is between 2.0 and 5.0 (1042 constant of 3.0).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomasic in view of Huang et al. (CN 108767491 A), hereinafter known as Huang.
Regarding claim 4, Tomasic does not specifically teach wherein at least one layer of the first subset is one of the layers of the second subset.	
However, Huang teaches (Fig. 1-2) wherein at least one layer of the first subset is one of the layers of the second subset (HOFS lines and meander lines are in each layer therefore each layer is in the first subset and the second subset as defined by claim 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the integrated HOFS meander line polarizer radome of Tomasic with Huang to include “wherein at least one layer of the first subset is one of the layers of the second subset,” as taught by Huang, for the purpose of reducing complexity and cost (see also [0002]).
Regarding claim 18, Tomasic further teaches (Fig. 5, 9A, and 14) at least one layer of the first subset is disposed above the second subset (S8 above S3), at least one layer of the first subset is disposed below the second subset (S2 below S3), the layers comprise at least nine (9) layers (1021-1028 and 1041-1042), the substrate has a cross-section depth between 150 and 450 mils (10.5mm), each of the meander lines comprises an electrical conductor having a width greater than or equal to 4 mils (0.2 mm is greater than 4 mils), each of the meander lines is shaped as a rectangular wave and the meander lines are stacked above each other (S1, S3, and S7), but does not specifically teach wherein the radome comprises quartz, at least one layer of the first subset is one of the layers of the second subset.  	
However, Huang teaches (Fig. 1-2) at least one layer of the first subset is one of the layers of the second subset (HOFS lines and meander lines are in each layer therefore each layer is in the first subset and the second subset as defined by claim 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the integrated HOFS meander line polarizer radome of Tomasic with Huang to include “at least one layer of the first subset is one of the layers of the second subset,” as taught by Huang, for the purpose of reducing complexity and cost (see also [0002]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tomasic in view of Livadaru et al. (US Patent No. 10283876 B1), hereinafter known as Livadaru.
Regarding claim 10, Tomasic does not specifically teach wherein the integrated HOFS meander line polarizer radome is configured to operate in a frequency range comprising 10.7 to 14.5 GHz.   	
However, Livadaru teaches wherein an integrated HOFS meander line polarizer radome is configured to operate in a frequency range comprising 10.7 to 14.5 GHz (col. 8, line 65 - col. 9, line 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the integrated HOFS meander line polarizer radome of Tomasic with Livadaru to include “wherein an integrated HOFS meander line polarizer radome is configured to operate in a frequency range comprising 10.7 to 14.5 GHz,” as taught by Livadaru, for the purpose of improving versatility in communication capabilities (see also col. 1, lines 35-50).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomasic in view of Kume et al. (US PGPUB 2016/0233578 A1), hereinafter known as Kume.
Regarding claim 13, Tomasic does not specifically teach wherein the radome comprises quartz having a thickness of at least 30 mils.  	
However, Kume teaches wherein the radome comprises quartz having a thickness of at least 30 mils ([0021] and [0070]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the integrated HOFS meander line polarizer radome of Tomasic with Kume to include “wherein the radome comprises quartz having a thickness of at least 30 mils,” as taught by Kume, for the purpose of balancing between strength and weight (see also [0070]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 14, Tomasic does not specifically teach further comprising an adhesive disposed between a surface of the radome and a surface of the substrate.  	
However, Kume teaches further comprising an adhesive disposed between a surface of the radome and a surface of the substrate ([0048]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the integrated HOFS meander line polarizer radome of Tomasic with Kume to include “an adhesive disposed between a surface of the radome and a surface of the substrate,” as taught by Kume, for the purpose of improving heat resistance (see also [0048]-[0049]).
Regarding claim 15, Tomasic does not specifically teach wherein the radome together has a cross-section depth between 20 and 60 mils.    	
However, Kume teaches wherein the radome together has a cross-section depth between 20 and 60 mils ([0070]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the integrated HOFS meander line polarizer radome of Tomasic with Kume to include “wherein the radome together has a cross-section depth between 20 and 60 mils,” as taught by Kume, for the purpose of balancing between strength and weight (see also [0070]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tomasic in view of Kume and Huang.
Regarding claim 17, Tomasic further teaches (Fig. 5, 9A, and 14) at least one layer of the first subset is disposed above the second subset (S8 above S3), at least one layer of the first subset is disposed below the second subset (S2 below S3), the layers comprise at least nine (9) layers (1021-1028 and 1041-1042), the substrate has a cross-section depth between 150 and 450 mils (10.5mm), each of the meander lines comprises an electrical conductor having a width greater than or equal to 4 mils (0.2 mm is greater than 4 mils), each of the meander lines is shaped as a rectangular wave and the meander lines are stacked above each other (S1, S3, and S7), but does not specifically teach wherein the radome comprises quartz, at least one layer of the first subset is one of the layers of the second subset.  	
However, Kume teaches wherein the radome comprises quartz ([0021]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the integrated HOFS meander line polarizer radome of Tomasic with Kume to include “wherein the radome comprises quartz,” as taught by Kume, for the purpose of improving strength and heat resistance (see also [0049]).
Tomasic in view of Kume does not specifically teach at least one layer of the first subset is one of the layers of the second subset.
However, Huang teaches (Fig. 1-2) at least one layer of the first subset is one of the layers of the second subset (HOFS lines and meander lines are in each layer therefore each layer is in the first subset and the second subset as defined by claim 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the integrated HOFS meander line polarizer radome of Tomasic with Huang to include “at least one layer of the first subset is one of the layers of the second subset,” as taught by Huang, for the purpose of reducing complexity and cost (see also [0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845